Citation Nr: 0030101	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-45 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.  

2.  Entitlement to service connection for back pain, hip pain 
and neck pain, including as due to an undiagnosed illness in 
a Persian Gulf veteran.  

3.  Entitlement to service connection for left Achilles 
tendonitis, including as due to an undiagnosed illness in a 
Persian Gulf veteran.  

4.  Entitlement to service connection for a pulmonary 
disorder, including as due to an undiagnosed illness in a 
Persian Gulf veteran.  

5.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.  








REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
July 1994.  He has been awarded the Southwest Asia Service 
Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran submitted a VA Form 9 with 
respect to the issues of service connection for left Achilles 
tendonitis, a pulmonary disorder, and hypertension prior to 
the issuance of a Statement of the Case (SOC) on these 
issues.  Nonetheless, the Board is of the opinion that the VA 
Form 9 met the requirements for a substantive appeal for 
these issues, in that he specifically presented argument as 
to why these conditions should be service connected.  See 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the veteran initially submitted claims 
for service connection for left Achilles tendonitis, low back 
pain, hip pain, neck pain, a pulmonary disorder, 
hypertension, and headaches.  The RO denied these claims and 
the veteran perfected these issues on appeal.  After a 
careful review of the record, the Board is of the opinion 
that the veteran's claims for service connection have not 
been fully developed as is now mandated by the duty to 
assist.  

The Board notes that the law with respect to the duty to 
assist has recently been changed, and that these changes, in 
effect, have eliminated the well-grounded requirement.  

The new law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  
If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102(b), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Under the new law, the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

38 U.S.C.A. § 5103A(c), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

38 U.S.C.A. § 5103A(d), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

After a careful review of the record, and in light of the 
above change in the law, the Board concludes that the RO has 
satisfied the duty to assist in so far as it has obtained or 
attempted to obtain all of the veteran's service records, and 
all other evidence identified by the veteran.  There is no 
indication that there are any outstanding service medical or 
other service records, and the record indicates that all 
pertinent records adequately identified by the veteran have 
been requested and obtained, namely, treatment records from 
the Santa Barbara Outpatient Clinic (OPC).  There does not 
appear to be any relevant evidence that has not already been 
obtained or attempted to be obtained by the RO.  

However, there are no VA examinations expressing an opinion 
as to whether the disorders found on examination were 
incurred in service.  With respect to these disabilities, the 
record therefore does not contain sufficient medical evidence 
in this case for the Secretary to make a decision on the 
claim.  Thus, VA examinations specifically determining 
whether any diagnosed conditions were incurred coincident 
with service shall be required on remand.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C), as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

With respect to an undiagnosed illness, in June 1997, during 
the pendency of his appeal for the above-mentioned claims, 
the veteran submitted a statement contending that most of the 
above-listed symptoms were attributable to Gulf War Syndrome, 
i.e., an undiagnosed illness.  He also attributed his 
symptoms of diarrhea, joint pains, and sleeplessness to Gulf 
War Syndrome.  However, the RO has not specifically 
adjudicated such a claim with respect to any symptoms claimed 
to have resulted from Gulf War syndrome, including the 
claimed impairments on appeal.  

While the veteran has not specifically clarified which of the 
conditions on appeal are attributable to an undiagnosed 
illness, the Board notes that the agency's duty to assist 
attaches to the investigation of all possible in-service 
causes of that current disability, including those unknown to 
the veteran.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000) (emphasis in original).  In this case, the 
veteran has attributed symptoms to an undiagnosed illness, 
including impairments on appeal.  It has also been verified 
that he is a Persian Gulf veteran; therefore, he may qualify 
for service connection under the provisions pertaining to 
compensation for symptoms due to an undiagnosed illness.  
Therefore, the duty to assist his direct service connection 
claims, in this case, should have included development of the 
veteran's claims with respect to the possible theory of 
entitlement under the laws and regulations pertaining to 
undiagnosed illnesses, regardless of whether he specifically 
raised the claim.  

With respect to the theory that the veteran's claimed 
symptoms are due to an undiagnosed illness, the record 
indicates that the RO has completed much of the development 
required.  It sent a standard development letter to the 
veteran in August 1997.  It has obtained the service medical 
records, and, as was stated above, it obtained all post-
service medical records identified by the veteran.  

The RO has also appeared to determine that the veteran did in 
fact serve in the Southwest Asia theater of operations during 
the Persian Gulf War.  Service medical records support this 
finding.  A record from July 1991 indicated that the veteran 
was treated in Saudi Arabia for exposure to heavy atmospheric 
smoke from Kuwaiti oil fires.  
There is no indication that the veteran has participated in 
the Gulf War Registry.  Therefore, there is no indication 
that a Gulf War Registry examination has been conducted.  Nor 
has the veteran indicated that such an examination was 
conducted.  See VBA's Adjudication Procedure Manual, M21-1, 
Part III, para. 5.17(d)(2).  However, the duty to assist has 
only been partially satisfied in this instance.  In 
particular, the veteran has not been provided with a VA 
examination or examinations that adequately assesses the 
nature and etiology of his symptoms as they pertain to an 
undiagnosed illness.  

There are specific guidelines used by the RO for conducting 
examinations pertaining to claims based on an undiagnosed 
illness in Persian Gulf veterans.  When an undiagnosed 
illness is claimed, a thorough medical examination report is 
essential to rule out known diagnoses and to provide, where 
possible, an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate (e.g. pulmonary function studies when breathing 
problems are claimed; neurological evaluation for headaches; 
psychiatric/neuropsychiatric examinations for memory loss or 
fatigue).  M21-1, Part III, para. 5.17(e).

More specifically, these guidelines initially require that a 
comprehensive general medical examination be conducted that 
determines all diagnosed conditions and states which 
symptoms, abnormal physical findings, and abnormal laboratory 
test results are associated with each.  See VA Information 
Letter 10-98-010, Attachment A.  

If all symptoms, abnormal physical findings, and abnormal 
laboratory test results are associated with a diagnosed 
condition, additional specialist examinations for diagnostic 
purposes are not needed.  Symptom-based "diagnoses" such as 
(but not limited to) myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed conditions for 
compensation purposes.  Id.  

However, if there are symptoms, abnormal physical findings, 
or abnormal laboratory test results that have not been 
determined to be part of a known clinical diagnosis, further 
specialist examinations will be required to address these 
findings.  Id.  

The specialist(s) is required to determine which of these 
symptoms, if any, can be attributed to a known clinical 
diagnosis and which, if any, cannot be attributed to any 
known clinical diagnosis.  See Id.  

In this case, the veteran has specified that his diarrhea, 
joint pains, and sleeplessness are attributable to Gulf War 
Syndrome.  He has also contended that "most" of the 
disabilities he has on appeal (as listed on the title page) 
are symptoms of Gulf War Syndrome.  

The Board is of the opinion that the VA examinations that 
were conducted are inadequate.  It does not appear that all 
of the veteran's symptoms claimed to be the result of Gulf 
War Syndrome have been sufficiently addressed in these 
examinations, especially in light of the fact that not all of 
his claimed symptoms have been clarified.  

On remand, the RO should schedule the veteran for a VA 
general medical examination that specifically assesses all of 
the veteran's symptoms.  Such an assessment should include a 
determination as to the diagnoses that the reported symptoms 
are associated with, and whether there are any symptoms that 
cannot attributed to any known clinical diagnosis.  

If there are some symptoms that cannot be attributed to a 
known diagnosis, pertinent, specialist examinations should be 
scheduled to address these specific symptoms.  See VA 
Information Letter 10-98-010.  The examination(s) should also 
address whether any of the veteran's disabilities claimed on 
appeal (as listed on the title page) were incurred coincident 
with service.  

In addition, the RO has not provided the veteran with the 
laws and regulations pertinent to such a claim.  Therefore, 
the Board concludes that it would be prejudicial to the 
veteran in this instance to adjudicate the issue of 
entitlement to compensation due to an undiagnosed illness 
when he has not been provided with notice of the relevant 
laws and regulations pertaining to the issue.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

In light of the above, this case is remanded for the 
following development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
general medical examination.  In the 
notice provided, the RO should inform the 
veteran of the consequence of any failure 
to report for a VA examination.  See 
38 C.F.R. § 3.655 (2000).

The claims file, a separate copy of this 
remand, and a copy of the VA Information 
Letter 10-98-010 containing the 
Guidelines for Persian Gulf War 
disability examinations should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.
The purpose of the examination is to 
determine whether the veteran has a 
chronic disability manifested by signs or 
symptoms involving such as those listed 
in 38 C.F.R. § 3.317(b), and if so, 
whether such symptom(s) is/are due to an 
undiagnosed illness or a known diagnosis.  

The other purpose of the examination is 
to determine whether any symptoms 
attributed to a clinical diagnosis 
(particularly with respect to the 
perfected claims of hypertension; hip 
pain, neck pain, and back pain; left 
Achilles tendonitis; a pulmonary 
disorder; and headaches, if diagnosed) 
were incurred coincident with the 
veteran's military service in general.  A 
complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each 
symptom, should be elicited from the 
veteran.  

The examiner should also note any other 
symptoms reported by the veteran as being 
associated with an undiagnosed illness or 
by service in general that are present in 
the record.  Any indicated tests or 
laboratory studies should be performed.  

The examiner should expressly state 
whether there are clinical, objective 
indications of the claimed symptoms, 
specifically list all diagnosed 
conditions, and state which symptoms are 
attributable to a "known clinical 
diagnosis."  The examiner should 
specifically include in this 
determination an examination and 
discussion of any of the disorders 
perfected on appeal that have also been 
claimed to be directly related to 
service, namely hypertension; hip pain, 
neck pain, and back pain; left Achilles 
tendonitis; a pulmonary disorder; and 
headaches.
For any known clinical diagnoses found on 
examination (particularly with respect to 
the claims for hypertension; hip pain, 
neck pain, and back pain; left Achilles 
tendonitis; a pulmonary disorder; and 
headaches), the examiner should 
determine, with respect to each of these 
impairments, whether it is at least as 
likely as not that any impairment(s) was 
or were incurred coincident with the 
veteran's military service.  

For any symptom(s), abnormal physical 
finding(s), or abnormal laboratory test 
results that have not been determined to 
be part of a known clinical diagnosis, 
further pertinent specialist examinations 
will be required to address these 
findings.  
NOTE:  If all symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
NOT needed.  

The specialist(s) should be provided with 
all examination reports and test results.  
The specialist(s) should specify the 
symptoms, abnormal physical findings, and 
abnormal test results that have not been 
attributed to a known clinical diagnosis.  
For those symptom(s) and condition(s), if 
any, that cannot be attributed to any 
known clinical diagnosis, the findings 
should reflect all objective indications 
of chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2) (stating that 
objective indications of chronic 
disability "include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification).  
In this regard, the specialist(s) should 
express an opinion as to when the sign(s) 
or symptom(s) (that cannot be attributed 
to a known diagnosis) initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e., having 
existed for six months or more).  
Upon determining this, the specialist(s) 
should determine which of these symptoms, 
if any, can be attributed to a known 
clinical diagnosis, and which, if any, 
cannot be attributed to any known 
clinical diagnosis.  Any opinions should 
be accompanied by a complete rationale.  

In addition, appropriate specialist 
examination(s) should be scheduled for 
those known clinical diagnoses if it 
cannot be determined on general medical 
examination whether some or any of these 
diagnosed impairment(s) was or were 
incurred coincident with the veteran's 
military service.  

If such an examination(s) is conducted, 
the VA specialist(s) must also 
specifically determine whether it is at 
least as likely as not that the diagnosed 
impairment(s) was incurred during the 
veteran's military service.  All opinions 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
general issues of service connection for 
hypertension; back, hip, and neck pain; 
left Achilles tendonitis; a pulmonary 
disorder; and headaches, including as due 
to an undiagnosed illness.  The RO should 
provide the veteran with the laws and 
regulations pertaining to adjudication of 
claims for compensation based on an 
undiagnosed illness.  

The RO should also develop and adjudicate 
the issues of entitlement to compensation 
for diarrhea, joint pain, sleeplessness 
due to an undiagnosed illness, as well as 
any other symptoms claimed to be due to 
an undiagnosed illness in a Persian Gulf 
veteran.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


